IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00070-CR
 
Loretta Webb,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the County Court at Law
Wise County, Texas
Trial Court No. 56208
 

MEMORANDUM  Opinion





 
      Webb appeals her misdemeanor conviction
for possession of marijuana.  See Tex.
Health & Safety Code Ann. § 481.121(a), (b)(1) (Vernon 2003). 
We affirm.
      In her one issue, Webb contends that the
trial court erred in overruling her motion to suppress evidence.  The arresting
officer stopped Webb’s truck because wires obscured her license plate.  “A
person commits an offense if the person attaches to or displays on a motor
vehicle a number plate or registration insignia that . . . has
letters, numbers, or other identification marks that because of blurring . . .
are not plainly visible at all times during the daylight . . . .” 
Tex. Transp. Code Ann.
§ 502.409(a) & (5) (Vernon Supp. 2004-2005).  Webb contends that as a
matter of law the presence of the wires did not constitute “blurring.”  Webb
argues that a “blur” “is defined as ‘a smear or stain that obscures’” (quoting
Merriam-Webster Online Dictionary, http://‌www‌.m‑w‌.com/‌cgi‑bin/‌dictionary‌?book‌=‌Dictionary‌&‌va‌=‌blur).  To “blur,” however, may more generally
signify “to make dim, indistinct, or vague in outline or character.”  Webster’s Third New International Dictionary
of the English Language Unabridged 243 (Philip Babcock Gove ed. 1993). 
The trial court did not err in overruling Webb’s motion.  We overrule Webb’s
issue.  
      Having overruled Webb’s sole issue, we
affirm.
TOM GRAY
Chief
Justice
Before Chief Justice Gray,
      Justice Vance, and
      Justice
Reyna
Affirmed
Opinion
delivered and filed October 19, 2005
Do
not publish
[CR25]